
	

114 HR 2661 IH: National Discovery Trails Act of 2015
U.S. House of Representatives
2015-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2661
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2015
			Mr. Fortenberry (for himself and Mr. Huffman) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the National Trails System Act to include national discovery trails, and to designate the
			 American Discovery Trail, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the National Discovery Trails Act of 2015. 2.National Trails System Act amendments (a)National discovery trailsSection 3(a) of the National Trails System Act (16 U.S.C. 1242(a)) is amended by inserting after paragraph (4) the following:
				
 (5)National discovery trails, established under section 5, which— (A)shall be extended, continuous, interstate trails so located as to provide for outstanding outdoor recreation and travel and to connect representative examples of America’s trails and communities;
 (B)should provide for the conservation and enjoyment of significant natural, cultural, and historic resources associated with each trail and should be so located as to represent metropolitan, urban, rural, and back country regions of the Nation;
 (C)may be designated on Federal lands and, with the consent of the owner thereof, on any non-Federal lands; and
 (D)shall not be construed to modify, enlarge, or diminish any authority of the Federal, State, or local governments to regulate any use of land as provide for by law or regulation.
						.
 (b)Designation of the American discovery trail as a national discovery trailSection 5(a) of such Act (16 U.S.C. 1244(a)) is amended by adding at the end the following:  (__)The American Discovery Trail, a trail of approximately 6,000 miles extending from Cape Henlopen State Park in Delaware to Point Reyes National Seashore in California, extending westward through Delaware, Maryland, the District of Columbia, West Virginia, Ohio, and Kentucky, where near Cincinnati it splits into two routes. The Northern Midwest route traverses Ohio, Indiana, Illinois, Iowa, Nebraska, and Colorado, and the Southern Midwest route traverses Indiana, Illinois, Missouri, Kansas, and Colorado. After the two routes rejoin in Denver, Colorado, the route continues through Colorado, Utah, Nevada, and California. The trail is generally described in Volume 2 of the National Park Service feasibility study dated June 1995 which shall be on file and available for public inspection in the office of the Director of the National Park Service, Department of the Interior, the District of Columbia. The American Discovery Trail shall be administered by the Secretary of the Interior in cooperation with at least one competent trailwide volunteer-based organization and other affected Federal land managing agencies, and State and local governments, as appropriate. No lands or interests outside the exterior boundaries of federally administered areas may be acquired by the Federal Government solely for the American Discovery Trail. The provisions of sections 7(e), 7(f), and 7(g) shall not apply to the American Discovery Trail..
 (c)Comprehensive national discovery trail planSection 7 of such Act (16 U.S.C. 1246) is further amended by adding at the end the following new subsection:
				
					(l)
 (1)For purposes of subsection (5)(b), a trail shall not be considered feasible and desirable for designation as a national discovery trail unless it meets all of the following criteria:
 (A)The trail must link one or more areas within the boundaries of a metropolitan area (as those boundaries are determined under section 134(c) of title 23, United States Code). It should also join with other trails, connecting the National Trails System to significant recreation and resources areas.
 (B)The trail must be supported by at least one competent trailwide volunteer-based organization. Each trail should have extensive local and trailwide support by the public, by user groups, and by affected State and local governments.
 (C)The trail must be extended and pass through more than one State. At a minimum, it should be a continuous, walkable route.
 (2)The appropriate Secretary for each national discovery trail shall administer the trail in cooperation with at least one competent trailwide volunteer-based organization. Where the designation of discovery trail is aligned with other units of the National Trails System, or State or local trails, the designation of a discovery trail shall not affect the protections or authorities provided for the other trail or trails, nor shall the designation of a discovery trail diminish the values and significance for which those trails were established. Not later than three complete fiscal years after the date of the enactment of any law designating a national discovery trail, the appropriate Secretary shall submit a comprehensive plan for the protection, management, development, and use of the trail, to the Committee on Natural Resources of the United States House of Representatives and the Committee on Energy and Natural Resources of the United States Senate. The responsible Secretary shall ensure that the comprehensive plan for the entire trail does not conflict with existing agency direction and shall consult with the affected land managing agencies, the Governors of the affected States, affected county and local political jurisdictions, and local organizations maintaining components of the trail. Components of the comprehensive plan include—
 (A)policies and practices to be observed in the administration and management of the trail, including the identification of all significant natural, historical, and cultural resources to be preserved, model agreements necessary for joint trail administration among and between interested parties, and an identified carrying capacity for critical segments of the trail and a plan for their implementation where appropriate;
 (B)general and site-specific trail-related development including costs; and (C)the process to be followed by the volunteer-based organization, in cooperation with the appropriate Secretary, to implement the trail marking authorities in subsection (c) conforming to approved trail logo or emblem requirements. Nothing in this Act may be construed to impose or permit the imposition of any landowner on the use of any non-Federal lands without the consent of the owner thereof. Neither the designation of a national discovery trail nor any plan relating thereto shall affect or be considered in the granting or denial of a right of way or any conditions relating thereto..
 3.Conforming amendmentsThe National Trails System Act is amended— (1)in section 2(b) (16 U.S.C. 1241(b)), by striking scenic and historic and inserting scenic, historic, and discovery;
 (2)in the section heading to section 5 (16 U.S.C. 1244), by striking and national historic and inserting , national historic, and national discovery; (3)in section 5(a) (16 U.S.C. 1244(a)), in the matter preceding paragraph (1)—
 (A)by striking and national historic and inserting , national historic, and national discovery; and (B)by striking and National Historic and inserting , National Historic, and National Discovery;
 (4)in section 5(b) (16 U.S.C. 1244(b)), in the matter preceding paragraph (1), by striking or national historic and inserting , national historic, or national discovery; (5)in section 5(b)(3) (16 U.S.C. 1244(b)(3)), by striking or national historic and inserting , national historic, or national discovery;
 (6)in section 7(a)(2) (16 U.S.C. 1246(a)(2)), by striking and national historic and inserting , national historic, and national discovery; (7)in section 7(b) (16 U.S.C. 1246(b)), by striking or national historic each place such term appears and inserting , national historic, or national discovery;
 (8)in section 7(c) (16 U.S.C. 1246(c))— (A)by striking scenic or national historic each place it appears and inserting scenic, national historic, or national discovery;
 (B)in the second proviso, by striking scenic, or national historic and inserting scenic, national historic, or national discovery; and (C)by striking , and national historic and inserting , national historic, and national discovery;
 (9)in section 7(d) (16 U.S.C. 1246(d)), by striking or national historic and inserting national historic, or national discovery; (10)in section 7(e) (16 U.S.C. 1246(e)), by striking or national historic each place such term appears and inserting , national historic, or national discovery;
 (11)in section 7(f)(2) (16 U.S.C. 1246(f)(2)), by striking National Scenic or Historic Trail and inserting national scenic, historic, or discovery trail; (12)in section 7(h)(1) (16 U.S.C. 1246(h)(1)), by striking or national historic and inserting national historic, or national discovery; and
 (13)in section 7(i) (16 U.S.C. 1246(i)), by striking or national historic and inserting national historic, or national discovery.  